Per Curiam.
This action was brought to recover certain property sold on tax foreclosure sale. The facts bring it within the recent cases of Gould v. Knox, 53 Wash. 248, 101 Pac. 886; Gould v. White, 54 Wash. 394, 103 Pac. 460; Gould v. Stanton, 54 Wash. 363, 103 Pac. 459.
The case is therefore reversed, with instructions to the lower court to ascertain the value of the permanent improvements put upon the property by the respondents, and also all amounts paid out in taxes, special taxes, and local assessments, under the provisions of chapter 137, Laws 1903, and to enter judgment accordingly.